—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Goldberg, J.), rendered September 13, 1995, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he was not denied the effective assistance of counsel by reason of the court’s refusal to grant his request for a change of assigned counsel at the suppession hearing. It is well settled that court-appointed counsel will not be removed except for good cause shown (see, People v Sawyer, 57 NY2d 12, 18-19, cert denied 459 US 1178). The defendant’s reasons for his dissatisfaction with his court-appointed attorney did not consitute a showing of good cause (see, People v Sawyer, supra; People v Outlaw, 184 AD2d 665).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, without merit. O’Brien, J. P., Pizzuto, Joy and Goldstein, JJ., concur.